DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 1-5, 7, 9-11, 14, and 16 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), an international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in an international application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Processes, Products, and/or Apparatuses:
Products, processes of manufacture, processes of use, and apparatuses are different categories of invention. When an application includes claims to more than one product, process, or apparatus, the first invention of the category first mentioned in the claims of the application and the first recited invention of each of the other categories related thereto will be considered as the “main invention” in the claims. In the case of non-compliance with unity of invention and where no additional fees are timely paid, the international search and/or international preliminary examination, as appropriate, will be based on the main invention in the claims. See PCT Article 17(3)(a), 37 CFR 1.475(d), 37 CFR 1.476(c) and 37 CFR 1.488(b)(3).
As provided in 37 CFR 1.475(b), an international application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
	
	Group I, claims 1-5, 7, 9-14, 16,18-21, 23, and 25, as presented in preliminary amendment dated 08/18/2019, drawn to a method and graphical user interface for building behavior scheme for an agent.
	Group II, claims 1-5, 7, 9-11, 14, and 16, drawn to a method for building databases.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical features presented in dependent claims 2-5, 7, -11, 14, and 16, these technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Dyer (US 2007/0083389 A1), Hazard (US 2013/0030780 A1), BenDor (Ecological and economic sustainability in fishery management: A multi-agent model for understanding competition and cooperation), and Spalink (US 2008/0098220 A1). See below.

The currently amended independent claim has been amended so that it does not share any common technical features with claim 1 as presented in the preliminary amendment. Even if claim 1 as presented in the preliminary amendment were to share any common technical features with currently recited claim 1, the technical features of claim 1 as presented in the preliminary amendment do not make a contribution over the prior art as explained below. The technical features of the dependent claims do not make a contribution over the prior art, as explained below with respect to the claims presented in the preliminary amendment.

	With regards to claim 1, Dyer teaches 
“A method for building behavior scheme for an agent, the method includes: 
receiving data relating to at least one agent (Dye,  [0060], ‘identifying opportunities using a knowledge manager, such as the knowledge manager 210 of FIG.2’

    PNG
    media_image1.png
    692
    912
    media_image1.png
    Greyscale

), said data including at least one environmental parameter of said at least one agent and a plurality of actions which can be performed by said at least one agent (Dyer. FIG.11, 

    PNG
    media_image2.png
    577
    868
    media_image2.png
    Greyscale

); defining at least one desire to be achieved by said at least one agent (Dyer, [0062], ‘target measure for a critical level represents a goal level that has been set’) ….”
Dyer does not explicitly detail “and constructing at least one behavior scheme configured to achieve said desire, said behavior scheme includes at least one action; wherein execution of said action depends on said environmental parameter”.
However Hazard teaches “and constructing at least one behavior scheme configured to achieve said desire, said behavior scheme includes at least one action; wherein execution of said action depends on said environmental parameter (Hazard, FIG.1, [0035], ‘collaboratively construct a plan of action’


    PNG
    media_image3.png
    681
    800
    media_image3.png
    Greyscale

)".
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Dyer and Hazard before him or her, to modify the knowledge agent interactive process and system of Dyer to include action planning as shown in Hazard.   
The motivation for doing so would have for scenario simulation (Hazard, Abstract). 

	With regards to claim 2, Dyer in view of Hazard teaches 
“The method of Claim 1 further comprising defining properties of said desire said properties including a weight value for said desire denoting the level of the importance of said desire (Dyer, [0082], ‘The benefit index may be determined based on a weighted average of two factors’)”.

	With regards to claim 3, Dyer in view of Hazard teaches 
“The method of Claim 1 wherein said properties further includes a utility value representing a ratio between a benefit derived from said behavior scheme and effort in carrying out said behavior scheme (Dyer, FIG.11, [0081], ‘the financial benefit 1114, a benefit index 1116, and an effort index 1118’).”

	With regards to claim 4, Dyer in view of Hazard teaches 
“The method of Claim 2 wherein said properties further includes a utility value representing a ratio between a benefit derived from said behavior scheme and effort in carrying out said behavior scheme (Dyer, FIG.11, [0081], ‘the financial benefit 1114, a benefit index 1116, and an effort index 1118’.”

	With regards to claim 5, Dyer in view of Hazard teaches 
“The method of Claim 2 wherein said properties further includes conditions for fulfilling said desires and wherein said conditions include data related to an environment in which said agent operates (Dyer, FIG.1, FIG.11).”

	With regards to claim 7, Dyer in view of Hazard teaches 
“The method of Claim 1 further comprising defining properties of said behavior scheme including conditions for carrying out said behavior scheme and wherein said properties further includes parameters of a group of agents executing said behavior scheme (Dyer, FIG.8,

    PNG
    media_image4.png
    355
    895
    media_image4.png
    Greyscale

).”

	With regards to claim 9,  Dyer in view of Hazard teaches 
“The method of Claim 1 wherein said behavior scheme includes two or more recipes of actions for executing said behavior scheme (Dyer, FIG.13, [0093], ‘the user interface may include an action list 1302’

    PNG
    media_image5.png
    524
    864
    media_image5.png
    Greyscale


)”.

	With regards to claim 10, Dyer in view of Hazard teaches 
“The method of Claim 9 wherein each of said recipes includes properties defining conditions for executing said recipes (Dyer, FIG.13, Item 1324 ‘Condition Procedure’)”.

	With regards to claim 11, Dyer in view of Hazard teaches 
“The method of Claim 9 wherein each of said recipes includes properties defining constraints for executing said recipes (Dyer, FIG.13).”

The combined teaching described above will be referred as Dyer + Hazard hereafter.

	With regards to claim 12, Dyer + Hazard teaches 
“The method of Claim 9“
Dyer + Hazard does not explicitly detail “wherein said at least one agent includes a plurality of agents each of which can execute one of said recipes depending on said data”.
However BenDor teaches “wherein said at least one agent includes a plurality of agents each of which can execute one of said recipes depending on said data (Hazard, p.1065, 4. ‘The multi-agent model framework’)”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Dyer + Hazard and BenDor before him or her, to modify the knowledge agent interactive process and system of Dyer + Hazard to include multiple agents planning as shown in BenDor.   
The motivation for doing so would have been for modeling multiple agent ecosystem (BenDor, Abstract). 

	With regards to claim 13, Dyer + Hazard teaches 
“The method of Claim 1“
Dyer + Hazard does not explicitly detail “wherein said at least one agent includes a plurality of agents wherein said step of receiving data includes receiving data relating to said plurality of agents including data related to plurality of actions which can be performed by each of the agents; and said step of constructing at least one behavior scheme configured to achieve said desire includes a plurality of actions each of which is to be performed by at least one of said agents; wherein execution of said actions depends on said environmental parameter”.
However BenDor teaches “wherein said at least one agent includes a plurality of agents wherein said step of receiving data includes receiving data relating to said plurality of agents including data related to plurality of actions which can be performed by each of the agents; and said step of constructing at least one behavior scheme configured to achieve said desire includes a plurality of actions each of which is to be performed by at least one of said agents; wherein execution of said actions depends on said environmental parameter (Hazard, p.1065, 4. ‘The multi-agent model framework’)”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Dyer + Hazard and BenDor before him or her, to modify the knowledge agent interactive process and system of Dyer + Hazard to include multiple agents optimization framework as shown in BenDor.   
The motivation for doing so would have been for modeling multiple agent ecosystem (BenDor, Abstract). 

	With regards to claim 14, Dyer + Hazard teaches 
“The method of Claim 13”
Dyer + Hazard does not explicitly detail “wherein said desire is a cooperative desire and wherein said cooperative desire includes a first desire and a second desire wherein each one of said plurality of agents is associated with one of said first and second desires and each one of said plurality of agents gains a positive benefit when said plurality of agents achieve said first and second desires”.
However BenDor teaches “wherein said desire is a cooperative desire and wherein said cooperative desire includes a first desire and a second desire wherein each one of said plurality of agents is associated with one of said first and second desires and each one of said plurality of agents gains a positive benefit when said plurality of agents achieve said first and second desires (Hazard, p.1064, ‘by top-down regulatory control, or by bottom-up cooperation’, and p.1065, 4 ‘The multi-agent model framework’)”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Dyer + Hazard and BenDor before him or her, to modify the knowledge agent interactive process and system of Dyer + Hazard to include multiple agents optimization framework as shown in BenDor.   
The motivation for doing so would have been for modeling multiple agent ecosystem (BenDor, Abstract). 

	With regards to claim 16, Dyer + Hazard teaches 
“The method of Claim 1”
Dyer + Hazard does not explicitly detail “wherein said desire is a competitive desire and wherein said competitive desire includes a first desire and a second desire wherein each one of said plurality of agents is associated with one of said first and second desires and wherein at least one of said plurality of agents gains a positive benefit from achieving said first desire while another agent of said plurality of agents gains a positive benefit from achieving said second desire, and gains a negative benefit from achieving said first desire”.
However BenDor teaches “wherein said desire is a competitive desire and wherein said competitive desire includes a first desire and a second desire wherein each one of said plurality of agents is associated with one of said first and second desires and wherein at least one of said plurality of agents gains a positive benefit from achieving said first desire while another agent of said plurality of agents gains a positive benefit from achieving said second desire, and gains a negative benefit from achieving said first desire (Hazard, p.1064, ‘by top-down regulatory control, or by bottom-up cooperation’, p.1065, 4 ‘The multi-agent model framework’, p.1066 ‘dynamic game among competing properties’, 5.1 ‘Economic competition’, and FIG.4 shows an example multiple agents dynamics.)”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Dyer + Hazard and BenDor before him or her, to modify the knowledge agent interactive process and system of Dyer + Hazard to include multiple agents cooperation and competition dynamics as shown in BenDor.   
The motivation for doing so would have been for modeling multiple agent ecosystem (BenDor, Abstract). 
	
	With regards to claim 18, Dyer teaches 
“A method for defining a desire for an agent, the method includes: receiving data relating to at least one agent, said data including at least one environmental parameter of said at least one agent (Dyer, FIG.2, FIG.13)”
Dyer does not explicitly detail “defining at least one root behavior to be performed by said at least one agent so as to achieve the desire; and defining at least one of said environmental parameters which must be fulfilled in order to perform said root behavior”.
However Spalink teaches “defining at least one root behavior to be performed by said at least one agent so as to achieve the desire; and defining at least one of said environmental parameters which must be fulfilled in order to perform said root behavior (Spalink, [0034]. ‘to create online behavioral profiles’)”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Dyer and Spalink before him or her, to modify the knowledge agent interactive process and system of Dyer to include behavior profile as shown in Spalink.   
The motivation for doing so would have been for monitoring online behavior (Spalink, Abstract). 

	With regards to claim 19, Dyer in view of Spalink teaches 
“The method of Claim 18 further comprising defining properties of said desire said properties including a weight value for said desire denoting the level of the importance of said desire (Dyer, [0082], ‘benefit index may be determined based on a weighted average of two factors’).”

	With regards to claim 20, Dyer in view of Spalink teaches 
“The method of Claim 18 wherein said properties further includes a utility value representing a ratio between a benefit derived from said root behavior and effort in carrying out said root behavior (Dyer, FIG.11).”

	With regards to claim 21, Dyer in view of Spalink teaches 
“The method of Claim 19 wherein said properties further includes conditions for fulfilling said desires and wherein said conditions include data related to an environment in which said agent operates (Dyer, FIG.1. FIG.12


    PNG
    media_image6.png
    531
    849
    media_image6.png
    Greyscale

).”

	With regards to claim 23, Dyer in view of Spalink teaches 
“The method of Claim 19 further comprising defining properties of said root behavior including conditions for carrying out said root behavior (Dyer, FIG.13, ‘Condition Procedure’).”

	With regards to claim 25, Dyer in view of Hazard teaches 
“A computer-implemented method for editing and monitoring behavior scheme for an agent in a graphical user interface, the method includes: displaying in a first window within the graphical user interface data related to at least one agent, said data including at least one environmental parameter of said at least one agent and a plurality of actions which can be performed by said at least one agent; displaying in a second window within the graphical user interface at least one desire to be achieved by said at least one agent; and constructing in a third window within the graphical user interface …. (Dyer, FIG.11-18 shows multiple GUI windows)”
Dyer does not explicitly detail “…. at least one behavior scheme configured to achieve said desire, said behavior scheme includes at least one action; wherein execution of said action depends on said environmental parameter”.
However Spalink teaches “…. at least one behavior scheme configured to achieve said desire, said behavior scheme includes at least one action; wherein execution of said action depends on said environmental parameter (Spalink, [0034]. ‘to create online behavioral profiles’)”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Dyer and Spalink before him or her, to modify the knowledge agent interactive process and system of Dyer to include behavior profile as shown in Spalink.   
The motivation for doing so would have been for monitoring online behavior (Spalink, Abstract). 


Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-5, 7, 9-11, 14, and 16 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

	The reply filed on 04/06/2022 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): all pending claims were withdrawn pursuant to restriction by original presentation. See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432. The examiner can normally be reached Monday to Friday 9AM to 4PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARKUS A. VASQUEZ/	Examiner, Art Unit 2121